Exhibit 10.67
 
Victory Park Management, LLC
227 W. Monroe Street
Suite 3900
Chicago, Illinois 60606
 
December 8, 2010
 
Unigene Laboratories, Inc.
81 Fulton Street
Boonton, New Jersey 07005
Attention: Warren P. Levy
 
Ladies and Gentlemen:
 
We refer to (i) that certain Amended and Restated Financing Agreement, dated as
of March 16, 2010, by and among Unigene Laboratories, Inc. (the “Borrower”), the
Lenders identified therein and Victory Park Management, LLC, as administrative
and collateral agent (the “Agent”) for the Lenders (as amended, modified or
supplemented from time to time, the “Financing Agreement”) and the other
Transaction Documents and (ii) that certain Forbearance Agreement of even date
herewith by and among Borrower, Agent and the Secured Parties (as defined in the
Security Agreement). Capitalized terms used but not defined herein have the
meanings given to such terms in the Financing Agreement.
 
In consideration for Agent and Secured Parties entering into the Forbearance
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, each
of the parties hereto hereby agrees as follows:
 
1.           The definition of “Maximum Permitted Redemption Amount” set forth
in Section 1.1 of the Financing Agreement shall be amended by replacing the
amount $13,642,472.50 set forth in clause (i) thereof with the amount
$10,642,472.50.
 
2.           To the extent the Borrower receives cash proceeds during the
Forbearance Period (as defined in the Forbearance Agreement) on account of (i) a
sale of the real property commonly referred to as 110 Little Falls Rd.,
Fairfield, NJ, (ii) a sale of Borrower’s joint venture interest in the joint
venture known as Unigene Biotechnology Co., Ltd., (iii) any tax refund, credit,
grant or sale, including without limitation, from the sale of unused New Jersey
net operating loss carry forwards or New Jersey research and development tax
credits or under the federal Qualifying Therapeutic Discovery Project or (iv)
payment of Milestone 5 set forth in Section 3.2(a) of the Amended SmithKline
License Agreement Agent and Secured Parties hereby waive the mandatory
prepayment required pursuant to Sections 2.3(b)(i) and 2.3(b)(vi), as
applicable, with respect thereto; provided, however, that any sale of assets or
properties of Borrower must be in compliance with the terms of the Financing
Agreement or approved by Agent in its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Agent shall release its liens on and security interests in and to
the assets and properties of Borrower described in paragraph 2 above to the
extent same are sold in compliance with all terms and provisions of the
Financing Agreement.  If Agent is satisfied in its sole discretion with the
terms and provisions of any sale of assets and properties of Borrower described
in paragraph 2 above that are not otherwise in compliance with the terms and
provisions of the Financing Agreement, Agent is hereby authorized to release its
liens on and security interests in and to such assets upon the sale thereof, and
Agent agrees to so release such liens and security interests upon consummation
of such sale.
 
Except as provided above, the Financing Agreement and other Transaction
Documents remain unmodified and in full force and effect. The execution and
delivery of this letter agreement shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by Agent or Secured
Parties.  The Agent and Secured Parties reserve all rights and remedies
available to them under the Transaction Documents (except as specifically
modified hereby or in the Forbearance Agreement).  This letter agreement shall
be governed by, and construed in accordance with, the law of the State of
Illinois (without giving effect to conflicts of law principles that would
require the application of the laws of a different State). This letter agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Signatures to this letter agreement delivered by facsimile or other
electronic transmission shall be given full force and effect as original
signatures.  This letter agreement is a Transaction Document.
 


 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
The parties hereto should indicate their agreement to the foregoing by signing
and returning to the Agent a counterpart of this letter agreement.
 
Very truly yours,
 
VICTORY PARK MANAGEMENT, LLC,
 
as Agent
By: /s/ Matthew Ray
Name: Matthew Ray
Title:  Manager
 


AGREED AND ACCEPTED:
 
UNIGENE LABORATORIES, INC.,
as Borrower
 
By: /s/ Ashleigh Palmer
Name: Ashleigh Palmer
Title:  President and CEO
 


VICTORY PARK CREDIT OPPORTUNITIES MASTER FUND, LTD.,
as a Secured Party


By: Victory Park Capital Advisors, LLC, its investment manager


By: /s/ Scott Zemnick
Name: Scott Zemnick
Title: General Counsel




VPC FUND II, L.P.,
as a Secured Party


By: Victory Park GP II, LLC, it general partner


By: Jacob Capital, L.L.C., its sole partner member and manager


By: /s/ Richard
Levy                                                                
Name: Richard Levy                   
Title: Sole member/Manager
 